DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 20190363810) in view of Nagata et al (US 20160143042) and further in view of Cai et al (US 20070081480).

As to claim 1  Luo discloses An electronic device comprising ( Luo UE 350 of Fig.3); a processor electrically or operably connected with an antenna array (Luo ¶0057- 1st and 2nd sentence), and configured to form a plurality of reception beams (Rx beams) having mutually different directions by using the antenna array (Luo, Fig.4, ¶0064-the base station 402 may transmit a beamformed signal to the UE 404 in one or more of the directions Luo Fig.6a, ¶0075- 2nd sentence); and a memory operably connected with the at least one processor, wherein the memory stores instructions of, at execution, enabling the at least one processor to: form a first beam pair link with a first transmission beam radiated from a first base station by using a first reception beam having a first direction (Luo ¶0075-  The transmission beam 603 from the serving cell 602 is illustrated as TX1. The interfering transmission beam 643 from the neighbor cell 642 is illustrated as TX2); and form a second beam pair link with one of transmission beams radiated from the second base station by using a second reception beam having a second direction different from the first direction, in response to the interference being determined to have occurred (Luo ¶0075- penultimate sentence- the data transmissions between the UE 604 and the serving cell 602 may use a refined transmission and reception beam pair different than the reported beams).
Luo however is silent in acquiring information about a first time division duplex (TDD) pattern indicating a TDD sequence set in a serving cell formed by the first base station, and information about a second TDD pattern indicating a TDD sequence set in an adjacent cell adjacent to a serving cell formed by a second base station; select a first portion among the first TDD pattern on the basis of the information about the first TDD pattern and the information about the second TDD pattern; obtain whether interference has occurred in the first portion. However in an analogous art Nagata remedies this deficiency: ((Nagata ¶0029-dynamic TDD, if radio base stations in neighbor cells are configured with different UL/DL configuration; FIG.5B ¶0035-In the inter-cell uplink/downlink orthogonalization dynamic TDD, UL and DL are allocated with orthogonal resources); Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Lou wit that of Nagata for the purpose of avoiding interference efficiently (Nagata ¶0007). 
Both Luo and Nagata however are silent where the electronic device comprises  a housing; at least one antenna array comprising antenna elements disposed within the housing or formed in a portion of the housing. However in an analogous art Cai remedies this deficiency: Cai, Fig.2, ¶0023- 1st and 2nd sentences- the wireless communication device 200 can include a housing 210,.... At least one other antenna 282 may be coupled to the transceiver 250 to create an antenna array.) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lou and Nagata with that of Cai for the purpose of creating an antenna array within the structure of wireless communication device (Cai ¶0023- 3rd sentence).

As to claim 4 the combined teachings of Lu0, Nagata and Cai discloses the electronic device of claim 1, wherein the instructions enable the processor to: receive a wireless signal on the basis of the first TDD pattern by using the first beam pair link (Luo ¶0075); measure an intensity of the wireless signal in at least a portion among the first portion (Nagata ¶0057- 2nd sentence); and determine that interference has occurred, in response to the measured intensity of the wireless signal being less than a threshold (Nagata ¶0045; ¶0066- last sentence).

As to claim 5 he combined teachings of Lou, Nagata and Cai discloses the electronic device of claim 1, wherein the instructions enable the processor to, after the first portion, again form the first beam pair link by using the first reception beam and the first transmission beam(Luo ¶0075).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Nagata in view of Cai and further in view of Yoon et al (US 20190149253).

As to claim 2 the combined teachings of Lou, Nagata and Cai discloses the electronic device of claim 1, the duplex is one of downlink transmission in which data is transmitted from a base station to an electronic device, uplink transmission in which data is transmitted from an wherein electronic device to a base station, and flexible transmission usable as not only the downlink transmission but also the uplink transmission Nagata Fig.3 and 4, ¶0028-1st and 2nd sentences ; ¶00029- 1st sentence ¶0030- there are provided fixed subframes and flexible subframes in a radio frame. The fixed subframe is a subframe in which the transmission direction is fixed over different UL/DL configurations. 
Lou, Nagata and Cai however do not explicitly recite  wherein the TDD pattern indicates a sequence for duplex in a plurality of orthogonal frequency division multiplexing (OFDM) symbols, and the first portion comprises at least one OFDM symbol among the plurality of OFDM symbols. 
However in an analogous art Yoon remedies this deficiency: (Yoon ¶0133- methods of configuring a measurement resource at a subslot (i.e., OFDM symbol group)..... in NR, a slot may consist of
14 OFDM symbols ...... When DL and UL traffic/control signals are transmitted in one slot, it is necessary to determine which resource is proper for RSSI measurement). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lou, Nagata and Cai with that of Yoon for the purpose of configuring measurement resources at a OFDM symbol level (Yoon ¶0133- 1st sentence).
As to claim 3 the combined teachings of Lou, Nagata, Cai and Yoon discloses the electronic device of claim 2, wherein the instructions enable the processor to select, as an interference occurrable duration-  as interpreted a time duration in which the serving cell is a downlink duration where data is transmitted from a base station to an electronic device and the adjacent cell is an uplink duration where data is transmitted from an electronic device to a base station (Nagata Fig.3, ¶0028- ¶0029) , an OFDM symbol duration in which duplex by the first TDD pattern is the downlink transmission or the flexible transmission, and duplex by the second TDD pattern is the uplink transmission or the flexible transmission (Yoon ¶0133- a slot may consist of 14 OFDM symbols ...... When DL and UL traffic/control signals are transmitted in one slot).

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Nagata in view of Cai and further in view of Hwang (US 20200162207).

As to claim 8 Lou discloses an electronic device comprising( Luo UE 350 of Fig.3):  a processor electrically or operably connected with the antenna array, and configured to form a plurality of reception beams (Rx beams) having mutually different directions by using the antenna array; and a memory operably connected with the at least one processor (Luo ¶0057- 1st and 2nd sentence, Fig.4, ¶0064-the base station 402 may transmit a beamformed signal to the UE 404 in one or more of the directions Luo Fig.6a, ¶0075- 2nd sentence), wherein the memory stores instructions of, at execution, enabling the at least one processor to: form a first beam pair link with a first transmission beam radiated from a first base station(Luo ¶0075-  The transmission beam 603 from the serving cell 602 is illustrated as TX1. The interfering transmission beam 643 from the neighbor cell 642 is illustrated as TX2);
Luo however is silent in acquiring an information about a first TDD (time division duplex) pattern indicating a TDD sequence set in a serving cell formed by the first base station, and information about a second TDD pattern indicating a TDD sequence set in an adjacent cell adjacent to a serving cell formed by a second base station; select a first portion among the first TDD pattern on the basis of the information about the first TDD pattern and the information about the second TDD pattern;
obtain whether interference has occurred in the first portion; However in an analogous art Nagata remedies this deficiency: ((Nagata ¶0029-dynamic TDD, if radio base stations in neighbor cells are configured with different UL/DL configuration; Fig.3, ¶0028- ¶0029- interference occurrable duration; Fig.5B ¶0035-In the inter-cell uplink/downlink orthogonalization dynamic TDD, UL and DL are allocated with orthogonal resources); Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Lou with that of Nagata for the purpose of avoiding interference efficiently (Nagata ¶0007).
Both Lou and Nagata however are silent where the electronic device comprises  a housing; at least one antenna array comprising antenna elements disposed within the housing or formed in a portion of the housing. However in an analogous art Cai remedies this deficiency: Cai, Fig.2, ¶0023- 1st and 2nd sentences- the wireless communication device 200 can include a housing 210,.... At least one other antenna 282 may be coupled to the transceiver 250 to create an antenna array.) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lou and Nagata with that of Cai for the purpose of creating an antenna array within the structure of wireless communication device (Cai ¶0023- 3rd sentence).
All inventors however are silent in transmitting a request for changing into a second bandwidth part (BWP) different from a first bandwidth part (BWP) among a plurality of bandwidth parts (BWPs) which is set for the electronic device, to the first base station, in response to the interference being determined to have occurred. However in analogous art Hwang remedies this deficiency: Hwang ¶0077- - 1st and 2nd sentence-   Fig.15 ¶0116- 1st sentence- UE transmits an HARQ-ACK for at least one of the first PDSCH received in the old BWP before the BWP switching or the second PDSCH received in the new BWP after the BWP switching (S1511) . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lou, Nagata and Cai with that of Hwang for the purpose of switching BWPs in inter-cell interference (Hwang ¶0077- 2nd sentence).

As to claim 9 the combined teachings of Luo, Nagata, Cai and Hwang discloses the electronic device of claim 8, wherein the instructions enable to the processor to: receive a wireless signal on the basis of the first TDD pattern, by using the first beam pair link (Luo ¶0075); measure an intensity of the wireless signal in at least a portion among the first portion(Nagata ¶0057- 2nd sentence); and determine that interference has occurred, when where the measured intensity of the wireless signal is less than a threshold takes place at least twice or more (Nagata ¶0045; ¶0066- last sentence).

Claims  11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Nagata.

As to claim 11 Luo disclose An operating method of an electronic device( Luo UE 350 of Fig.3), the method comprising: forming a first beam pair link with a first transmission beam radiated from a first base station by using a first reception beam having a first direction(Luo ¶0057- 1st and 2nd sentence, Fig.4, ¶0064-the base station 402 may transmit a beamformed signal to the UE 404 in one or more of the directions Luo Fig.6a, ¶0075- 2nd sentence), and forming a second beam pair link with one of transmission beams radiated from the second base station by using a second reception beam having a second direction different from the first direction, in response to the interference being determined to have occurred(Luo ¶0075- penultimate sentence- the data transmissions between the UE 604 and the serving cell 602 may use a refined transmission and reception beam pair different than the reported beams). Luo however is silent in acquiring information about a first time division duplex (TDD) pattern indicating a TDD sequence set in a serving cell formed by the first base station, and information about a second TDD pattern indicating a TDD sequence set in an adjacent cell adjacent to a serving cell formed by a second base station; selecting a first portion among the first TDD pattern on the basis of the information about the first TDD pattern and the information about the second TDD pattern; obtaining whether interference has occurred in the first portion; However in an analogous art Nagata remedies this deficiency: ((Nagata ¶0029-dynamic TDD, if radio base stations in neighbor cells are configured with different UL/DL configuration; FIG.5B ¶0035-In the inter-cell uplink/downlink orthogonalization dynamic TDD, UL and DL are allocated with orthogonal resources); Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Luo with that of Nagata for the purpose of avoiding interference efficiently (Nagata ¶0007). 

As to claim 12 the combined teachings of Luo and Nagata disclose the method electronic device of claim 11, wherein obtaining whether the interference has occurred comprises: receiving a wireless signal on the basis of the first TDD pattern by using the first beam pair link(Luo ¶0075); measuring an intensity of the wireless signal in at least a portion among the first portion(Nagata ¶0057- 2nd sentence); and determining that the interference has occurred, in response to the measured intensity of the wireless signal being less than a threshold(Nagata ¶0045; ¶0066- last sentence).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Nagata and further in view of Hwang.

As to claim 14  Lou discloses an operating method of an electronic device( Luo UE 350 of Fig.3), the method comprising: forming a first beam pair link with a first transmission beam radiated from a first base station(Luo ¶0057- 1st and 2nd sentence, Fig.4, ¶0064-the base station 402 may transmit a beamformed signal to the UE 404 in one or more of the directions Luo Fig.6a, ¶0075- 2nd sentence);  Lou however is silent in acquiring information about a first TDD (time division duplex) pattern indicating a TDD sequence set in a serving cell formed by the first base station, and information about a second TDD pattern indicating a TDD sequence set in an adjacent cell adjacent to a serving cell formed by a second base station; selecting a first portion among the first TDD pattern on the basis of the information about the first TDD pattern and the information about the second TDD pattern; obtaining whether interference has occurred in the first portion((Nagata ¶0029-dynamic TDD, if radio base stations in neighbor cells are configured with different UL/DL configuration; Fig.3, ¶0028- ¶0029- interference occurrable duration; Fig.5B ¶0035-In the inter-cell uplink/downlink orthogonalization dynamic TDD, UL and DL are allocated with orthogonal resources); Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Lou with that of Nagata for the purpose of avoiding interference efficiently (Nagata ¶0007).; 
Lou and Nagata however are silent in transmitting a request for changing into a bandwidth part (BWP) different from a first BWP, to the first base station, in response to the interference being determined to have occurred. However in analogous art Hwang remedies this deficiency: Hwang ¶0077- - 1st and 2nd sentence-   Fig.15 ¶0116- 1st sentence- UE transmits an HARQ-ACK for at least one of the first PDSCH received in the old BWP before the BWP switching or the second PDSCH received in the new BWP after the BWP switching (S1511) . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luo, Nagata and Cai with that of Hwang for the purpose of switching BWPs in inter-cell interference (Hwang ¶0077- 2nd sentence).



Allowable Subject Matter
Claims 6, 7, 10, 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462